   8:18-cr-00216-LSC-SMB Doc # 63 Filed: 07/16/20 Page 1 of 2 - Page ID # 143




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                          Plaintiffs,                                       8:18CR216

           vs.
                                                                              ORDER
STEVEN MICHAEL BRAITHWAITE,
ADAM THOMAS BRAITHWAITE, and
NEBRASKA RAILCAR CLEANING
SERVICES, LLC,

                          Defendants.


          This matter is before the court for a status conference.     Steven Michael Braithwaite was
represented by his attorney, Clarence E. Mock, III; Adam Thomas Braithwaite was represented by his
attorney, Stuart J. Dornan; and Nebraska Railcar Cleaning Services, LLC was represented by David
A. Houghton. The United States was represented by Krishna S. Dighe and Donald J. Kleine.
Following a discussion of the status of discovery, the parties requested to continue the status conference
and further progression of the case was established.
          IT IS ORDERED:
          1.     On or about August 14, 2020 the defendants shall provide the remaining documents
to the United States.
          2.     The parties shall meet and confer to determine how the government will
review/inspect/examine the physical evidence the defendant’s expert has relied on in making their
report.
          3.     On or about September 15, 2020 at 11:00 a.m. a status conference will be held to
discuss the progression of the case and possibly set a trial date.
          3.     The ends of justice have been served by granting the parties’ request and outweigh the
interests of the public and the defendants in a speedy trial. The additional time from today’s date to
September 15, 2020 shall be deemed excludable time in any computation of time under the
requirements of the Speedy Trial Act, because this case remains "unusual and complex," and continues
to be exempted from the time restrictions of the Speedy Trial Act, 18 U.S.C. § 3161 (h)(7)(B)(ii).
   8:18-cr-00216-LSC-SMB Doc # 63 Filed: 07/16/20 Page 2 of 2 - Page ID # 144




Failing to timely object to this order as provided under this court's local rules will be deemed a waiver
of any right to later claim the time should not have been excluded under the Speedy Trial Act.
        Dated this 16th day of July, 2020.

                                                        BY THE COURT:

                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge




                                                   2
